PER CURIAM.
The plaintiff in an action for breach of contract appealed from a final judgment based upon an adverse jury verdict. The error assigned is the denial of plaintiff’s motion at the conclusion of all the evidence for a directed verdict “as to liability”. A review of those portions of the lengthy record, to which our attention has been directed by the briefs and oral arguments, supports appellees’ contention that the appellant does not bring itself under the rule that when the plaintiff fully makes out a case, and the defendant wholly fails to meet the burden of proof to sustain the defense pleaded, a peremptory charge to find for the plaintiff is proper and should be given if requested. New England Mut. Life Ins. Co. v. Huckins, 127 Fla. 540, 173 So. 696; Bland v. Fidelity Trust Co., 71 Fla. 499, 71 So. 630, L.R.A.1916F, 209; Ocala Iron Works v. Crosby, 61 Fla. 369, 54 So. 815.
Affirmed.
PEARSON, Acting Chief Judge, CARROLL, CHAS., J., and MILLEDGE, STANLEY, Associate Judge, concur.